                                Case 3:20-bk-02387-JAF                  Doc 1         Filed 08/12/20           Page 1 of 17


Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)       3:20-bk-2387                                   Chapter      11
                                                                                                                             Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Stein Mart, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1200 Riverplace Blvd.
                                  Jacksonville, FL 32207
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Duval                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.steinmart.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                                 Case 3:20-bk-02387-JAF                     Doc 1         Filed 08/12/20              Page 2 of 17
Debtor    Stein Mart, Inc.                                                                             Case number (if known)       3:20-bk-2387
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                5651

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                          Chapter 7
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                A plan is being filed with this petition.
                                                                Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy              No.
     cases filed by or against
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Attachment                                                  Relationship
                                                 District                                 When                              Case number, if known


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                               Case 3:20-bk-02387-JAF                      Doc 1      Filed 08/12/20            Page 3 of 17
Debtor                                                                                           Case number (if known)   3:20-bk-2387
         Stein Mart, Inc.
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                                25,001-50,000
    creditors                    50-99                                          5001-10,000                                50,001-100,000
                                 100-199                                        10,001-25,000                              More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
                              Case 3:20-bk-02387-JAF                     Doc 1         Filed 08/12/20             Page 4 of 17
Debtor    Stein Mart, Inc.                                                                         Case number (if known)   3:20-bk-2387
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on       08/12/2020
                                                  MM / DD / YYYY


                             X   /s/ D. Hunt Hawkins                                                      D. Hunt Hawkins
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Executive Officer




18. Signature of attorney    X   /s/ Gardner F. Davis                                                      Date 08/12/2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Gardner F. Davis
                                 Printed name

                                 Foley & Lardner LLP
                                 Firm name

                                 1 Independent Drive
                                 Suite 1300
                                 Jacksonville, FL 32202-5017
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     904-359-8726                  Email address      gdavis@foley.com

                                 471712 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                               Case 3:20-bk-02387-JAF                 Doc 1        Filed 08/12/20          Page 5 of 17
Debtor     Stein Mart, Inc.                                                                 Case number (if known)   3:20-bk-2387
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                   Chapter      11
                                                                                                                         Check if this an
                                                                                                                          amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Stein Mart Buying Corp                                                  Relationship to you               Subsidiary
District   Middle District of Florida                 When                         Case number, if known
Debtor     Stein Mart Holding Corp.                                                Relationship to you               Subsidiary
District   Middle District of Florida                 When                         Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 5
                                      Case 3:20-bk-02387-JAF                       Doc 1         Filed 08/12/20                 Page 6 of 17


 Fill in this information to identify the case:
 Debtor name Stein Mart, Inc.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                   Check if this is an

 Case number (if known):                 3:20-bk-2387                                                                                                 amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 CIT Commercial                  Kevin Ritter                    Merchandise                                                                                        $16,445,025.01
 Services                                                        Goods
 PO Box 1036                     kevin.ritter@cit.co
 Charlotte, NC 28201             m
 ROSENTHAL &                     E. Levy                         Merchandise                                                                                        $10,681,669.45
 ROSENTHAL INC.                                                  Goods
 PO Box 88926                    elevy@rosenthalin
 Chicago, IL                     c.com
 60695-1926
 HARVEST SMALL                                      Small Business                                                                                                  $10,000,000.00
 BUSINESS                        jonnie@harvestsbf. PPP Loan
 FINANCE LLC                     com
 24422 Avenida De
 La Carlota
 Suite 232
 Laguna Hills, CA
 92653
 WELLS FARGO                     Kenneth                         Merchandise                                                                                          $7,763,531.53
 TRADE                           Newberger                       Goods
 CAPTIAL SERVICES
 PO Box 842674                   kenneth.newberger
 Boston, MA                      @wellsfargo.com
 02284-2674
 CAMELOT                         J. Moore                        Advertising &                                                                                        $5,652,602.82
 STRATEGIC                                                       Marketing
 MARKETING                       jmoore@camelots
 AND MEDIA                       mm.com
 8140 Walnut Hill
 Lane
 Suite 700
 Dallas, TX 75231
 WHITE OAK                       J. Espinal                      Merchandise                                                                                          $2,694,749.73
 COMMERCIAL                                                      Goods
 FINANCE                         jespinal@whiteoak
 PO Box 100895                   cf.com
 Atlanta, GA
 30384-4174


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                      Case 3:20-bk-02387-JAF                       Doc 1         Filed 08/12/20                 Page 7 of 17



 Debtor    Stein Mart, Inc.                                                                                   Case number (if known)         3:20-bk-2387
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 LEVTEX LLC                                    Merchandise                                                                                                            $1,912,998.31
 1830 14th Street                ACCOUNTS@LEVT Goods
 Santa Monica, CA                EXHOME.COM
 90404
 PEERLESS                                            Merchandise                                                                                                      $1,738,777.70
 CLOTHING                        paymentadvice@p Goods
 200 Industrial Park             eerless-clothing.co
 Road                            m
 Saint Albans, VT
 05478-1873
 THARANCO                                                        Merchandise                                                                                          $1,708,139.06
 LIFESTYLES LLC                  CMSEREMIT@CIT.                  Goods
 The CIT Group                   COM
 Commercial
 Services
 PO Box 1036
 Charlotte, NC
 28201-1036
 MILBERG FACTORS                                   Merchandise                                                                                                        $1,379,021.16
 INC.                            cchasse@milfac.co Goods
 99 Park Avenue 21st             m
 Floor
 New York, NY 10016
 STERLING                                          Merchandise                                                                                                        $1,300,812.62
 NATIONAL BANK                   cdigirolamo@snb.c Goods
 PO Box 75359                    om
 Chicago, IL
 60675-5359
 MICHAEL KORS                                     Merchandise                                                                                                         $1,270,451.90
 PO Box 732670                   mkar@michaelkors Goods
 Dallas, TX 75373                .com
 ORACLE AMERICA,                                  Applications                                                                                                        $1,241,563.22
 INC.                            cash-appsin_ww@ Support
 P.O. BOX 203448                 oracle.com
 Dallas, TX
 75320-3448
 PVH CORP.                                         Merchandise                                                                                                        $1,066,817.81
 P.O. BOX 532513                 tanyamitchell@pvh Goods
 Atlanta, GA                     .com
 30353-2513
 DSW                             Roger Rawlins                   Consignment                                                                                            $854,649.12
 810 DSW DRIVE                                                   Sales Contract
 Columbus, OH                    roger.rawlins@desi
 43219                           gnerbrands.com
 MICROSOFT                                                       Application                                                                                            $817,457.71
 LICENSING GP                    MSCREDIT@MICR                   License
 C/O BANK OF                     OSOFT.COM
 AMERICA
 1950 N. STEMMONS
 FWY STE 501
 LB #842467
 Dallas, TX 75207


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                      Case 3:20-bk-02387-JAF                       Doc 1         Filed 08/12/20                 Page 8 of 17



 Debtor    Stein Mart, Inc.                                                                                   Case number (if known)          3:20-bk-2387
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 HANESBRANDS                                                     Merchandise                                                                                            $768,714.63
 INC.                            hbi_cashapplicatio              Goods
 21700 NETWORK                   n@hanes.com
 PLACE
 Chicago, IL
 60673-1217
 JOHN PAUL                       R. Gutierrez                    Merchandise                                                                                            $761,213.50
 RICHARD INC.                                                    Goods
 26775 MALIBU                    RGUTIERREZ@JO
 HILLS ROAD                      HNPAULRICHARD.
 Suite 100                       COM
 CALABASAS, CA
 91301
 KELLWOOD                                                        Merchandise                                                                                            $737,621.99
 APPAREL LLC                     kssaccountsreceiv               Goods
 PO BOX 784312                   able@kellwood.co
 Philadelphia, PA                m
 19178-4312
 PURERED                         Barbie Rosevear                 Photography                                                                                            $634,855.90
 CREATIVE, INC.                                                  Media/ECOM
 P.O. BOX 871053                 BARBIE.ROSEVEA
 Stone Mountain, GA              R@PURERED.NET
 30087-0027




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                 Case 3:20-bk-02387-JAF                     Doc 1     Filed 08/12/20      Page 9 of 17
Official Form 201A (12/15)
[If debtor is required to file periodic reports (e.g. forms 10K and 10Q) with the Securities and Exchange Commission pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under chapter 11 of the Bankruptcy Code, this
Exhibit "A" shall be completed and attached to the petition.]

                                                                United States Bankruptcy Court
                                                                      Middle District of Florida
 In re       Stein Mart, Inc.                                                                            Case No.     3:20-bk-2387
                                                                                 Debtor(s)               Chapter      11


                                     Attachment to Voluntary Petition for Non-Individuals Filing for
                                                    Bankruptcy under Chapter 11
1. If any of the debtor's securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file number
   is 000-20052 .

2. The following financial data is the latest available information and refers to the debtor's condition on            May 2, 2020     .

 a. Total assets                                                                                     $                757,539,000.00

 b. Total debts (including debts listed in 2.c., below)                                              $                791,248,000.00

 c. Debt securities held by more than 500 holders:                                                                             Approximate
                                                                                                                                number of
                                                                                                                                 holders:

 secured                  unsecured                    subordinated                  $                       0.00                                     0
 secured                  unsecured                    subordinated                  $                       0.00                                     0
 secured                  unsecured                    subordinated                  $                       0.00                                     0
 secured                  unsecured                    subordinated                  $                       0.00                                     0
 secured                  unsecured                    subordinated                  $                       0.00                                     0

 d. Number of shares of preferred stock                                                                         0                                     0

 e. Number of shares common stock                                                                     48,513,878                                      0
    Comments, if any:
    Number of outstanding shares of common stock is provided as of July 10, 2020.

3. Brief description of Debtor's business:
   The Debtor is a national specialty off-price retailer offering designer and name-brand fashion apparel, home décor,
   accessories and shoes at discount prices. The Debtor operates 281 stores, primarily in the Southeast, Texas, Arizona
   and California and an Ecommerce retail site.

4. List the name of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the voting
   securities of debtor:
   Stein Family Holdco LLC




Official Form 201A               Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                      Case 3:20-bk-02387-JAF                 Doc 1       Filed 08/12/20         Page 10 of 17




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE MIDDLE DISTRICT OF FLORIDA

            In re:                                                        Chapter 11

            STEIN MART, INC.,                                                         bk-2387(___)
                                                                          Case No. 20-_____

                            Debtor.                                       (Joint Administration Requested)



                                       LIST OF EQUITY SECURITY HOLDERS1

            Debtor                   Equity Holder                           Address of Equity Holder            Percentage of
                                                                                                                 Equity Held
            Stein Mart, Inc.         Stein Family Holdco LLC                 8265 Bayberry Road                  35.74%
                                                                             Jacksonville, FL 32256




        1
          This list reflects holders of five percent or more of Stein Mart, Inc.’s common stock. This list serves as the disclosure
        required to be made by the debtor pursuant to rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure. By the
        Debtors’ Emergency Motion Pursuant to 11 U.S.C. §§ 105(a) and 521 and Fed. R. Bankr. P. 1007(a) and 2002(a)
        and (f), for Entry of an Order Authorizing the Debtors to (A) Prepare a List of Creditors in Lieu of a Formatted
        Mailing Matric, (B) File a Consolidated List of the Debtors’ Top 20 Largest Unsecured Creditors, (C) Mail Initial
        Notices and (D) Waiving the Requirement to File a List of Equity Security Holders filed contemporaneously herewith,
        the Debtor is requesting a waiver of the requirement under Bankruptcy Rule 1007 to file a list of all of its equity
        security holders.

4851-4412-8915.1
                   Case 3:20-bk-02387-JAF        Doc 1    Filed 08/12/20     Page 11 of 17




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA

          In re:                                           Chapter 11

          STEIN MART, INC.,                                            bk-2387 (___)
                                                           Case No. 20-_____

                       Debtor.                             (Joint Administration Requested)



                                 CORPORATE OWNERSHIP STATEMENT

               Pursuant to rules 1007 and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
        following are corporations, other than a government unit, that directly or indirectly own 10% or
        more of any class of the debtor’s equity interest:

          Shareholder                                    Approximate Percentage of Shares Held
          Stein Family Holdco LLC                        35.74%




4822-8099-2147.1
                               Case 3:20-bk-02387-JAF                            Doc 1        Filed 08/12/20           Page 12 of 17




 Fill in this information to identify the case:

 Debtor name         Stein Mart, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)          3:20-bk-2387
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                  (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          08/12/2020                              X /s/ D. Hunt Hawkins
                                                                       Signature of individual signing on behalf of debtor

                                                                       D. Hunt Hawkins
                                                                       Printed name

                                                                       Chief Executive Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                    Case 3:20-bk-02387-JAF         Doc 1     Filed 08/12/20     Page 13 of 17




                                              STEIN MART, INC.


                                  RESOLUTIONS OF THE MEMBERS OF
                                      THE BOARD OF DIRECTORS
                                   AT A MEETING ON AUGUST 11, 2020


               WHEREAS, a telephonic meeting (the “Meeting”) of the Board of Directors (the “Board”
        or “Directors”) of Stein Mart, Inc., a Florida corporation (the “Company”), was held beginning at
        8:00 am on August 11, 2020;

                WHEREAS, a requisite number of the members of the Board, constituting a quorum,
        participated throughout the Meeting. After it was confirmed that the Meeting was duly convened
        (and each member of the Board waived any notice requirements in connection therewith), those
        participating could hear each other and a quorum of the Board was in attendance, the Meeting was
        called to order;

                WHEREAS, the Board has considered presentations by management and the financial and
        legal advisors of the Company regarding the liabilities and liquidity situation of the Company, the
        strategic alternatives available to it to maximize value, and the effect of the foregoing on the
        Company’s business; and

                WHEREAS, the Board has had the opportunity to consult with the financial and legal
        advisors of the Company and assess the considerations related to the commencement of chapter
        11 cases under title 11 of the United States Code (the “Bankruptcy Code”), including materials
        provided by the financial and legal advisors, and the Board recommends the adoption of these
        resolutions.

                                        Chapter 11 Bankruptcy Petition

                WHEREAS, in light of the Company’s current financial condition, the Board has
        investigated, discussed and considered options for addressing the Company’s financial challenges
        and, after consultation with the Company’s advisors, have concluded that it is in the best interests
        of the Company, its creditors, employees and other interested parties that a petition be filed by the
        Company and its two wholly-owned subsidiaries, Stein Mart Buying Corp (“SMB”) and Stein
        Mart Holding Corp. (“SMHC” and collectively the “Subsidiaries”) seeking relief under the
        provisions of the Bankruptcy Code.

                NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Directors of the
        Company, it is desirable and in the best interests of the Company, its creditors, employees and
        other interested parties that petitions be filed by the Company and the Subsidiaries seeking relief
        under the Bankruptcy Code; and it is further

               RESOLVED, that the Chief Executive Officer of the Company is hereby authorized,
        empowered and directed, in the name and on behalf of the Company and the Subsidiaries, to
        execute and verify petitions under Chapter 11 of the Bankruptcy Code and to cause the same to
                                                         1
4819-3496-8771.3
                    Case 3:20-bk-02387-JAF         Doc 1     Filed 08/12/20     Page 14 of 17




        be filed in the United States Bankruptcy Court for the Middle District of Florida (the “Bankruptcy
        Court”), at such time as said officer shall determine in consultation with the Company’s legal and
        financial advisors; and it is further

                 RESOLVED, that the law firm of Foley & Lardner LLP is hereby employed as attorneys
        for the Company and Subsidiaries in the Chapter 11 case, subject to Bankruptcy Court approval;
        and it is further

               RESOLVED, that the financial advisory firm of Clear Thinking Group LLC is hereby
        employed as financial advisors for the Company in the Chapter 11 case, subject to Bankruptcy
        Court approval; and it is further

                RESOLVED, that the firm of Stretto is hereby employed as the claims and noticing agent
        for the Company in the Chapter 11 case, subject to Bankruptcy Court approval; and it is further

                RESOLVED, that the Chief Executive Officer, the President, the Executive Vice President
        and Chief Financial Officer, and each Senior Vice President (collectively, the “Authorized
        Officers”) are hereby authorized, empowered and directed to execute and file all petitions,
        schedules, motions, lists, applications, pleadings and other papers and, in that connection, to
        employ and retain all assistance by legal counsel, accountants, financial advisors, liquidators and
        other professionals, and to take and perform any and all further acts and deeds deemed necessary,
        proper or desirable in connection with the successful prosecution of the Chapter 11 case; and it is
        further

                RESOLVED, that each of the Authorized Officers is hereby authorized, empowered and
        directed, in the name and on behalf of the Company and Subsidiaries, to cause the Company and
        Subsidiaries to enter into, execute, deliver, certify, file and/or record, and perform such
        agreements, instruments, motions, affidavits, applications for approvals or ruling of governmental
        or regulatory authorities, certificates or other documents, including without limitation, the
        amendment of any organizational, constitutional or similar documents of subsidiaries of the
        Company for the preservation of such entities and/or the value of the estate, and to take such action
        as in the judgment of such officer(s) be or become necessary, proper and desirable to effectuate an
        orderly liquidation of the Company’s assets, including, but not limited to, a liquidation of the
        Company’s assets through store closing sales and a sale of the Company’s eCommerce business
        as a going concern (each a “Restructuring Transaction”); and it is further

                RESOLVED, that each of the Authorized Officers is hereby authorized and empowered,
        in the name of and on behalf of the Company and Subsidiaries, to take actions and negotiate or
        cause to be prepared and negotiated and to execute, deliver, perform and cause the performance of
        any agreements, certificates, instruments, receipts, petitions, motions or other papers or documents
        in furtherance of any Restructuring Transaction to which the Company is or will be a party,
        including, but not limited to, any management agreements, Chapter 11 plan, disclosure statement,
        asset purchase agreement, and all exhibits and/or ancillary documents related thereto (collectively,
        the “Restructuring Documents”), including without limitation a Consulting Agreement with a
        contractual joint venture comprised of Hilco Merchant Resources, LLC, Gordon Brothers Retail
        Partners, LLC, Great American Group, LLC, Tiger Capital Group, LLC, SB360 Capital Partners,


                                                         2
4819-3496-8771.3
                   Case 3:20-bk-02387-JAF          Doc 1     Filed 08/12/20     Page 15 of 17




        LLC,( the “Hilco JV”) as a fee-based consultant to manage and assist with the liquidation; and it
        is further

               RESOLVED, that Hunt Hawkins is hereby appointed as the sole director of each of the
        Subsidiaries and empowered and directed, in the capacity as sole director of each Subsidiary, to
        adopt resolutions substantially similar to these resolutions to authorize each Subsidiary filing
        bankruptcy; and it is further

                RESOLVED, that each of the Authorized Officers is hereby authorized and empowered
        in the name of, and on behalf of, the Company to take any and all actions to (i) obtain bankruptcy
        court approval of the Restructuring Documents in connection with any Restructuring Transaction,
        and (ii) obtain bankruptcy court approval of any Restructuring Transaction; and it is further

                RESOLVED, that any and all past actions heretofore taken by the Board, any committee
        of the Board, the Chief Executive Officer or any other Authorized Officer in the name and on
        behalf of the Company in furtherance of any or all of the proceeding resolutions be, and the same
        hereby are, ratified, confirmed and approved; and it is further

               RESOLVED, that the filing by the Company and Subsidiaries of petitions seeking relief
        under the provisions of the Bankruptcy Code shall not dissolve the Company and Subsidiaries.

                               Use of Cash Collateral and Adequate Protection

                WHEREAS, the Company, among others, is party to that certain Second Amended and
        Restated Credit Agreement, dated as of February 3, 2015 (as amended from time to time), with
        Wells Fargo Bank, National Association, in its capacity as administrative agent, pursuant to which
        the lenders (the “Credit Agreement Lenders”) party thereto have made certain loans and financial
        accommodations available to the Company;

               WHEREAS, the Company, among others, is party to that certain Term Loan Agreement,
        dated as of March 14, 2018 (as amended from time to time), with Gordon Brothers Finance
        Company, in its capacity as administrative agent, pursuant to which the lenders (the “Term Loan
        Lenders”, and, together with the Credit Agreement Lenders, the “Lenders”) party thereto have
        made certain loans and financial accommodations available to the Company; and

                WHEREAS, the Company will obtain benefits from the use of collateral, including cash
        collateral as that term is defined in section 363(a) of the Bankruptcy Code (the “Cash Collateral”),
        which is security for the Lenders.

                NOW, THEREFORE, BE IT RESOLVED, that in order to use and obtain the benefits
        of the Cash Collateral, and in accordance with section 363 of the Bankruptcy Code, the Company
        will provide certain adequate protection to the Lenders (the “Adequate Protection Obligations”),
        as documented in the proposed order regarding the use of cash collateral (the “Cash Collateral
        Order”) and submitted for approval to the Bankruptcy Court; and it is further

              RESOLVED, that the Company, as debtor and debtor in possession under the Bankruptcy
        Code be, and hereby is, authorized to incur the Adequate Protection Obligations and to undertake

                                                         3
4819-3496-8771.3
                    Case 3:20-bk-02387-JAF          Doc 1     Filed 08/12/20      Page 16 of 17




        any and all related transactions on substantially the same terms as contemplated under the Cash
        Collateral Order; and it is further

                RESOLVED, that the Chief Executive Officer be, and hereby is, authorized, directed, and
        empowered in the name of, and on behalf of, the Company to seek approval of the use of cash
        collateral pursuant to the Cash Collateral Order, and, the Chief Executive Officer be, and hereby
        is, authorized, empowered, and directed to negotiate, execute, and deliver any and all agreements,
        instruments, or documents, by or on behalf of the Company, as necessary or advisable to
        implement the Cash Collateral Order, including providing for adequate protection to the Lenders
        in accordance with section 363 of the Bankruptcy Code, as well as any additional or further
        agreements for the use of cash collateral in connection with the Chapter 11 case, which
        agreement(s) may require the Company to grant adequate protection and security interests to the
        Lenders and each other agreement, instrument, or document to be executed and delivered in
        connection therewith, by or on behalf of the Company pursuant thereto or in connection therewith,
        all with such changes therein and additions thereto as the Chief Executive Officer, in his absolute
        discretion approves, such approval to be conclusively evidenced by the taking of such action or by
        the execution and delivery thereof; and it is further

                RESOLVED, that the Authorized Officers be, and hereby are, authorized, directed, and
        empowered in the name of, and on behalf of, the Company to execute, deliver, and file any
        amendments, supplements, modifications, renewals, replacements, consolidations, substitutions,
        and extensions of the Cash Collateral Order or to take any other action which shall in his/her or
        their absolute discretion be necessary, desirable, proper, or advisable to give effect to the foregoing
        resolutions, which determination shall be conclusively evidenced by his execution thereof.

                                                   Store Closing

                RESOLVED, that the Authorized Officers be, and hereby are, authorized and directed,
        and empowered in the name of, and on behalf of, the Company, to begin the process of closing the
        Company’s stores and liquidating the assets and inventory related thereto as is determined to be
        necessary, including entering into an agreement with an agent to represent and assist the Company
        in operating “store closing” sales as is determined to be necessary and in connection therewith, the
        Chief Executive Officer, with power of delegation, is hereby authorized and directed to execute
        appropriate retention agreements, pay appropriate retainers, and to cause to be filed appropriate
        applications for authority to retain the services of such agent.

                                                General Resolutions

                RESOLVED, that all acts, actions, and transactions relating to the matters contemplated
        by the foregoing resolutions done in the name of and on behalf of the Company, which acts would
        have been approved by the foregoing resolutions except that such acts were taken before the
        adoption of these resolutions, are hereby in all respects approved and ratified as the true acts and
        deeds of the Company with the same force and effect as if each such act, transaction, agreement,
        or certificate has been specifically authorized in advance by resolution of the Board; and it is
        further



                                                          4
4819-3496-8771.3
                   Case 3:20-bk-02387-JAF         Doc 1     Filed 08/12/20    Page 17 of 17




                 RESOLVED, that the Board has received sufficient notice of the actions and transactions
        relating to the matters contemplated by the foregoing resolutions, as may be required by the
        organizational documents of the Company, or hereby waive any right to have received such notice;
        and it is further

                RESOLVED, that the Board be and hereby is authorized and empowered to take all actions
        or to not take any action in the name of the Company with respect to the transactions contemplated
        by these resolutions hereunder, as the Board shall deem necessary or desirable in its reasonable
        business judgment as may be necessary or convenient to effectuate the purposes of the transactions
        contemplated herein.




                                                        5
4819-3496-8771.3
